Citation Nr: 0523489	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-26 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to an initial rating in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to March 
1970, and from May 1970 to August 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A January 2002 RO rating decision denied a 
claim of entitlement to service connection for hepatitis C.  
In a rating decision dated May 2004, the RO granted service 
connection for PTSD, and assigned an initial 50 percent 
evaluation effective to the date of claim. 

The issue of entitlement to service connection for hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's PTSD symptomatology results in severe 
impairment in the areas of mood swings and emotional 
numbness; thought processes and cognitive function; 
concentration and task completion; and social interaction and 
family relations.  His overall psychological, social, and 
occupational functioning is intermediate between major to 
serious in degree.


CONCLUSION OF LAW

The criteria for a 70 percent evaluation, but no higher, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 3.321(b), 4.130, Diagnostic Code 9411 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to an initial evaluation in 
excess of 50 percent for service connected PTSD.  The Board 
has reviewed all the evidence in the veteran's claims folder, 
which includes, but is not limited to: service medical 
records; his statements in support of claim; a statement in 
support of claim from the veteran's spouse; VA examination 
reports dated August 1983, October 1983, November 2001, March 
2002, April 2002, and April 2004; VA clinic records; private 
clinic records; statements from Mitchell Young, Ph.D, of the 
Behavioral Medicine Clinic and fee contractor to the 
Shreveport, Louisiana, VetCenter; and argument provided by 
the veteran's representative.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 
(2000).  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each aspect of his claim.  

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating claims, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002).  In claims 
involving the current extent of disability, the Board 
considers all the evidence of record, but reports  only the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The severity of a psychiatric disability is ascertained, for 
VA rating purposes, by application of the criteria set forth 
in VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4. 
4.130 (Schedule).  The veteran is in receipt of a 50 percent 
rating for PTSD under Diagnostic Code 9411.  This rating 
represents occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130, Diagnostic Code 
9411 (2004).

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
family relations, judgment, thinking, or mood, due to such 
items as: suicidal ideation; obsessional rituals which 
interfere with routine activity; speech intermittently 
illogical, obscure or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control 
(unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to symptoms such as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or name.  Id.

Global Assessment of Functioning score (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Richard v. Brown, 9 Vet. App. 266 (1996) 
citing Diagnostic and Statistical Manual of Mental Disorders, 
4th ed. 1994) (DSM- IV).  Rating agencies are charged with 
the responsibility of being thoroughly familiar with DSM- IV 
in order to apply the general rating criteria for rating 
mental disorders.  38 C.F.R. § 4.130 (2004).

A GAF of 40 is defined as "some impairment in reality 
testing or communication (e.g., speech illogical, obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing school)."  A GAF of 50 is 
defined as "serious symptoms (e.g., suicidal ideations, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 60 is defined as "moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  A GAF of 70 is defined as "some mild symptoms 
(e.g. depressed mood and mild insomnia) OR some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

In pertinent part, the veteran's VA clinic records noted a 
positive depression screen for the veteran in April 2002 with 
depression ranging from 5 to 7 days of the week.  A January 
2004 letter from Dr. Young notes treatment of the veteran for 
a 14-month time period with an assessment that the veteran 
manifested PTSD as a result of traumatic in-service 
stressors.  Dr. Young's statement reports the veteran's 
symptomatology as follows:

Due to his traumatic experiences, [the veteran] 
has symptoms of PTSD such as: intrusive thoughts, 
hypervigilance, exaggerated startle response, 
explosive range and anger, emotionally numbing, 
social isolation, diminished interest in hobbies, 
estrangement from others, sleep disturbance and 
night terrors.  [The veteran] has little or no 
sense of a future.  Due to his combat experiences 
[the veteran] has become emotionally numb, unable 
to invest in interpersonal relationships.  [The 
veteran's] low self-esteem and sense of guilt and 
shame result from his immersion in the death 
experience during combat.  He seems unable to 
develop a positive attitude and sees the glass as 
half empty.  [The veteran] does not socialize 
with others with the exception of meeting with 
the other "vets" in his therapy group.  [The 
veteran's] impaired emotional system causes the 
construction and maintenance of cognitive 
structures that distort reality to confirm his 
view of the world as a dangerous and unsafe 
place.

[The veteran] probably experiences permanent 
neuronal changes that have a negative effect on 
learning, habituation, and stimulus 
discrimination; such as that even innoculous 
stimuli is interpreted as a threat.  [The 
veteran's] chronic arousal (hyperarousal) causes 
him to experience the everyday world as 
threatening.  When [the veteran] experiences any 
emotional arousal he experiences a sense of 
danger.  Furthermore, he has experienced a 
permanent alteration of his central nervous 
system such that he often experiences an acoustic 
startle response.  Such responses are unpleasant 
and tend to provoke shame and embarrassment when 
experienced in front of others.  [The veteran] 
reacts to internal stimuli which over-rides 
cognition often causing him to make poor choices, 
interfering with his ability to discern relevant 
from irrelevant.  This impairs h[is] ability to 
learn.

Another aspect of [the veteran's] chronic PTSD is 
emotional numbness and alexithymia; he is unable 
to express or name his emotions {except anger} or 
experience empathy with others.  As a result of 
his emotional numbness he is unable to utilize 
emotions as clues to the environment.  [The 
veteran] is unable to use emotions as a cue to 
adaptive functioning and action, consequently he 
often makes poor choices which further frustrate, 
alienate, and create a sense of shame.

A February 2004 statement from the veteran's spouse describes 
the veteran as having an interrupted sleep pattern by staying 
up all night and taking frequent naps during the day.  He 
sleeps fully clothed in a sitting position and more restfully 
when others were present in the household.  He thrashes about 
in his sleep, and cries incoherently while sleeping.  He 
avoids crowds because of a perceived threat of constant 
danger such as sniper shootings.  He was generally pleasant 
when interacting with others, but was easily frustrated, 
argumentative and antagonistic with close personal friends.

A February 2004 letter from Dr. Young provided a summary of 
the veteran's treatment at the Vet Center.  The veteran was 
deemed to have severe impairment in the areas of mood swings 
and emotional numbness; thought processes and cognitive 
function; concentration and task completion; and social 
interaction and family relations.  Dr. Young described these 
impairments as follows:

1) Mood swings and emotional numbness.  [The 
veteran] often experiences severe mood swings and 
outbursts of rage.  He is unable to experience 
normal emotional reactions.  Because he is 
emotionally numb he is unable to feel empathy for 
others.  This creates a gap in his ability to 
relate to others.  [The veteran's] emotional 
numbness and radical mood swings distort his 
cognitive processes.  [The veteran] often 
experiences threat where no threat exists.  [The 
veteran] experiences distorted perceptions of 
other peoples intent.  [The veteran's] emotional 
moment is often aligned with his severe sense of 
survivor guilt, that is, moods marked by despair, 
dread, and a sense of unworthiness...; this too 
distorts his perceptions and thoughts.  [The 
veteran] is anhedonic, that is, unable to 
experience joy or pleasure.  He experiences a 
psychological landscape that his barren, 
threatening, and without uplifting moments.

2) Impairment of thought processes and cognitive 
function.  Due to intrusive thoughts and images, 
hyper-vigilance, and mis-perception of others [the 
veteran] experiences distorted thought processes.  
He often experiences threat where no threat 
exists, and believes that other people intend him 
harm when they do not.  In order for [the veteran] 
to justify his withdrawal and isolation he 
distorts his perceptions of other people's intent.   
By believing that others mean him harm he can 
justify his severe withdrawal, isolation, and 
alienation from them.  [The veteran] also 
experiences severe survivor guilt that distorts 
his thought processes also.  His survivor guilt 
necessitates negative thoughts about self such 
that he is unable to experience joy or pleasure in 
everyday life.  He does not perceive other people 
as possible source of pleasure, rather as a source 
of suspicion and mistrust.

3)  Impaired concentration and task completion.  
Because of such symptoms as distorted thoughts, 
emotional numbness, mood swings, mis-perception of 
threat, and hyper-vigilance [the veteran] 
experiences increasing difficulty with 
concentration and small task completion.  [The 
veteran's] false sense of impending threat, his 
sense of dread and doom, have impaired his ability 
to be concerned with task completion.  For [the 
veteran] even a trip to Wal-Mart is a major 
undertaking, often not completed (he walks out 
leaving a shopping basket of items behind).  [The 
veteran's] chronic and intense experience of 
intrusive thoughts and images impair his ability 
to concentrate.  Because of the severity of his 
PTSD symptoms, that is, his sense of doom, dread, 
and despair the ability to concentrate and 
complete tasks has eroded significantly.

4)  Impaired social interaction and family 
relations.  [The veteran's] isolation and 
withdrawal from others is severe.  He seldom 
leaves his home and does not engage in normal 
social interaction.  Feelings of worthlessness, 
guilt and strong sense of dread and threat cause 
him to remain sheltered at home.  [The veteran's] 
withdrawal from others compounds his distorted 
thoughts, as he constructs negative attributes of 
them to justify his withdrawal.  [The veteran] 
experiences no pleasure or joy in social 
interaction, only suspicion and mistrust.  Any 
social interaction which activates even minimal 
emotional responses, tugs and awakens the hidden 
emotional memories of Vietnam.  When [the veteran] 
experiences an emotion, any emotion, he also 
experiences a sense of stress, worry and 
unpleasantness.  Because of his chronic sense of 
threat [the veteran] often becomes verbally 
abusive; believing he must control the situation.  
Unfortunately, [the veteran] lives a life of 
loneliness, alienation, and isolation from others.  
He receives little comfort from his family and 
sees himself as a burden to them.

In conclusion, it can be stated that [the veteran] 
lives on the fringes of society, his family ties 
are fragile, and he believes that other people are 
only a burden.  Distorted thoughts, impaired 
emotional system and mis-perception of others 
create a psychological landscape of anxiety, 
stress, dread and doom.  I believe [the veteran's] 
symptoms are chronic and severe.

(emphasis original).

In April 2004, the veteran underwent VA PTSD examination with 
benefit of review of his claims folder.  He reported "I can 
go off about stuff that doesn't make sense; my wife and I 
argue all the time.  She says I'm mean.  Don't' sleep good.  
I wander outside with my pets because I think somebody is out 
there.  Most of my sleep is during the daytime.  I don't have 
feelings for things, like somebody in the family dies, it is 
hard for me to care about certain things that I known I 
should.  Don't trust nobody no more, not outgoing type, I 
used to be, I get more withdrawn."  He attended group 
therapy twice per month, and had a prescription for 50 mg. of 
Sertraline per day.  He denied any hospitalizations for 
psychiatric reasons.  He had multiple medical problems, and 
was unable to travel without assistance following the onset 
of rectal and prostate cancer.  

On mental status examination, the veteran presented as 
casually and appropriately dressed and groomed.  He had to be 
constantly requested to speak louder during the interview.  
He was oriented times four and acknowledged suffering from 
extreme anxiety and severe depression.  There were 
indications of difficulty with attention and calculation with 
him only able to complete three computations of serials 7's.  
He evidenced difficulty with intermediate memory and was only 
able to recall 1 out of 3 previously named objects after a 
three-minute interface.  He acknowledged suffering from 
auditory hallucinations.  He indicated that it was a male's 
voice, but had difficulty articulating the nature or extent 
of verbalizations of the voice.  He reported generalized 
paranoia and homicidal ideation towards people that provoked 
him.  He denied a history of suicide attempts other than one 
instance of ideation subsequent to being diagnosed with 
cancer.  His reported mood was nervousness and anxiousness.  
His affect was labile.  He had a history of excessive use of 
alcohol use that ceased in 2000.  He had sleep disturbance in 
the form of difficulty falling asleep and remaining asleep 
every night.  His  psychodiagnostic testing results were 
consistent with severe and chronic PTSD symptoms with extreme 
anxiety and severe mood disorder.  There was also the 
presence of a severe personality disorder tending to make him 
more dysfunctional and easily excitable under stress.

Based upon the above, the examiner offered diagnoses of 
chronic and severe PTSD, anxiety disorder due to general 
medical condition, mood disorder due to general medical 
condition and a personality disorder not otherwise specified 
(NOS).  The examiner opined that the above mentioned 
diagnoses were interrelated and least as likely as not due to 
PTSD so that separate GAF scores were inappropriate.  The 
examiner provided a GAF score of 45-48 for the past year, and 
a score of 48 for the current year.

The lay and medical evidence of record establishes that the 
veteran's PTSD symptomatology results in severe impairment in 
the areas of mood swings and emotional numbness; thought 
processes and cognitive function; concentration and task 
completion; and social interaction and family relations.  The 
VA examiner in April 2004 offered a GAF score of 45-48 that 
evaluates the veteran's overall psychological, social, and 
occupational functioning as intermediate between major to 
serious in degree.  There is lay evidence of obsessional 
rituals, impaired impulse control, difficulty in adapting to 
stressful circumstances and inability to establish and 
maintain effective relationships.  There is medical evidence 
of distortion of thought process, calculation and memory 
deficits, an inability to complete tasks, and social 
withdrawal and isolation.  On this evidence, the Board finds 
that the veteran's PTSD symptoms more closely approximate the 
criteria for a 70 percent rating under Diagnostic Code 9411.

The medical evidence demonstrates the veteran to be alert and 
oriented in all spheres with no overt thought disorder.  
There is no lay or medical evidence of gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting others nor an intermittent inability to 
perform activities of daily living.  There is evidence of 
impaired thought processes with memory difficulties, mis-
perceptions of others, a loss of inability to objectively 
view events and situations, but there is no significant 
evidence that such symptomatology results in disorientation 
to time or place.  The veteran has not reported memory loss 
for names of close relatives nor his own name.  His GAF score 
of 45-48 represents a less than total impairment of social 
and occupational functioning.  Thus, the preponderance of the 
evidence establishes that the veteran does not meet the 
criteria for a 100 percent rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

In so deciding, the Board has considered the descriptions of 
PTSD symptomatology by the veteran and his spouse as credible 
and reliable.  The lay report of symptoms and clinical 
findings have supported a 70 percent rating under Diagnostic 
Code 9411 with application of 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 4.7.  The lay and medical evidence, however, does 
not support a higher still rating.  Per the VA examiner's 
opinion in 2004, the Board has attributed all psychiatric 
symptoms to service connected origin.  See generally 
Mittleider v. West, 11 Vet. App. 181 (1998).  The benefit of 
the doubt rule has been resolved in the veteran's favor in 
granting the 70 percent rating.  38 U.S.C.A. § 5107(b) (West 
2002; 38 C.F.R. § 4.3 (2003).  Additionally, the Board has 
considered whether to refer the veteran's claim to the 
Director of Compensation and Pension Service for extra-
schedular consideration under the provisions of 38 C.F.R. 
§ 3.321(b).  The veteran has not been hospitalized for his 
PTSD.  He has two separate service connected disabilities 
rated as 100 percent disabling (prostate cancer and rectal 
cancer) and he has been medically retired.  His 70 percent 
rating for PTSD contemplates reduced reliability and 
productivity with loss of working time during exacerbations.  
See 38 C.F.R. § 4.1 (2004).  As such, there is no basis for 
further action on this question.  VAOPGCPREC 6-96 (1996).

In so holding, the Board has closely reviewed the claims 
folder to ensure that the duty to assist and notify 
provisions of the Veteran's Claims Assistance Act of 2000 
(VCAA) have been satisfied.  In pertinent part, this law 
defines VA's notice and duty to assist requirements in the 
development of certain claims for benefits.  See 38 U.S.C.A. 
§ 5102, 5103, 5103A and 5107 (West 2002).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has emphasized that the provisions of the VCAA impose new 
notice requirements on the part of VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Specifically, VA has a 
duty to notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The veteran's claim originates from an appeal to the initial 
rating assigned after a grant of service connection for PTSD.  
His service connection claim was filed in January 2004.  An 
RO letter dated January 30, 2004 advised the veteran of the 
evidence and/or information deemed necessary to substantiate 
the claim, and the relative duties on the part of himself and 
VA in developing the claim.  See 38 U.S.C.A. § 5103 (West 
2002).  The veteran responded to the letter by submitting a 
lay statement of symptomatology by his wife, and two 
statements of current disability by his treating physician at 
the VetCenter.  This lay and medical evidence, combined with 
the findings of an April 2004 VA examination, was 
instrumental in granting the award of service connection for 
PTSD.  

The veteran filed a notice of disagreement (NOD) with respect 
to the initial rating assigned and, in April 2005, the RO 
issued the veteran a Statement of the Case (SOC) which 
advised him of the Reasons and Bases for its denial, and the 
schedular and extraschedular criteria for establishing to 
entitlement to a higher initial rating.  This SOC also 
provided the veteran the full citation of 38 C.F.R. § 3.159 
regarding VA's regulatory definitions of the duty to assist 
and notify provisions of the VCAA.  VA's General Counsel has 
concluded that, where a section 5103 notice was provided for 
the initial claim for benefits, an additional section 5103 
notice was not required for when the appeal stemmed from an 
NOD with respect a downstream element of the claim.  
VAOPGCPREC 8-2003 (Dec. 22, 2003).  The Board is bound to 
follow this precedent opinion.  38 U.S.C.A. § 7104(c) (West 
2002).  

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  There is no indication that any aspect of 
the VCAA compliant language that may have been issued post-
adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate his claim and/or affected 
the essential fairness of the adjudication of the claim.  
Additionally, neither the veteran nor his representative has 
pleaded with any specificity that a notice deficiency exists 
in this case.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment notes, and 
private medical records identified by the veteran as relevant 
to his claim on appeal.  The veteran has not authorized VA to 
obtain any further evidence and/or information on his behalf.  
The veteran himself, however, has submitted statements from 
his treating physician at the VetCenter that, as cited in 
full above, provides an extensive summary of the current PTSD 
treatment and symptomatology.  The veteran was afforded VA 
examination with benefit of review of the claims folder and 
that examination report, dated April 2004, is adequate for 
rating purposes.  The lay and medical evidence of record, in 
its totality, provides the necessary information to decide 
the case.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 4.2 (2004).

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) (the Board must 
consider whether a claimant will be prejudiced by addressing 
a question that has not been addressed by the RO); VAOPGCPREC 
16-92 (July 24, 1992).


ORDER

A 70 percent rating, but no higher, for PTSD is granted.


REMAND

The veteran claims entitlement to service connection for 
hepatitis C.  The RO's November 2002 letter to the veteran 
advised him to identify his risk factors for contracting 
hepatitis C, and provided him a list of several of the known 
risk factors.  The veteran first identified his risk factors 
after the RO issued the SOC claiming that, during combat 
operations, he was exposed to infected blood while 
transporting injured and wounded soldiers.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  The RO has not considered this 
evidence in adjudicating the claim, and must do so prior to 
any review of the evidence by the Board.  Bernard, 4 Vet. 
App. at 394.  The Board is of the opinion that medical 
opinion is necessary to determine the etiology of the 
veteran's liver biopsy confirmed diagnosis of hepatitis C.  
Accordingly, this case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should obtain the veteran's VA clinic 
records since May 2002.

2.  After obtaining any additional records to the 
extent possible, the RO should obtain a VA 
medical opinion in order to determine the likely 
etiology of the veteran's hepatitis C.  The 
claims folder should be provided to the examiner 
prior to examination.  The examiner should be 
requested to provide the following findings and 
opinions:
		(a) identify all the veteran's risk factors 
for contracting hepatitis C; and
		(b) provide opinion as to whether it is at 
least as likely as not (probability of 50% or 
greater) that the veteran's hepatitis C results 
from event(s) during active service?

All opinions should be based on a review of the 
evidence of record, including the service medical 
records, and sound medical principles. The claims 
file must be sent to the examiner for review.  
The examiner should provide a rationale for all 
opinions expressed.

3.  Following completion of the foregoing, the RO 
should readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, the 
veteran and his representative should be provided 
an SSOC and an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to obtain additional information 
and to ensure due process of law.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.  This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


